Citation Nr: 0319338	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-12 026	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
hysterical neurosis with depression and post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date prior to July 18, 2001, 
for the grant of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional 
Officer (RO).  In connection with her appeal the veteran 
testified at a videoconference hearing in February 2003 
before the undersigned, and accepted such hearing in lieu of 
an in-person Travel Board hearing.  See 38 C.F.R. § 20.700(e) 
(2002).  A transcript of the hearing is associated with the 
claims files.

The Board notes that the veteran perfected an appeal with 
respect to the RO's December 1996 denial of entitlement to a 
schedular evaluation in excess of 50 percent for her 
psychiatric disability.  That matter was certified for appeal 
to the Board in June 1998.  Then, in a decision dated in 
August 1998, the RO granted an increased rating, from 50 
percent to 70 percent, for the veteran's hysterical neurosis 
with depression, effective November 18, 1996.  The RO 
notified the veteran that such was a grant of benefits and 
that no further action would be taken on her appeal.  The 
veteran continued, however, to assert that a total rating was 
warranted for her disability, to include on the basis of 
unemployability.  The Board emphasizes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Insofar as the veteran did not withdraw her appeal with 
respect to the schedular rating to be assigned to her 
psychiatric disability, that issue remains on appeal.  

The issue of entitlement to a TDIU prior to July 18, 2001, 
will be addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's hysterical neurosis with depression and 
PTSD is productive of social and industrial impairment that 
more nearly approximates total than severe.


CONCLUSION OF LAW

The criteria for assignment of a 100 percent schedular rating 
for hysterical neurosis with depression and PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9411, 9434 (1996); 38 C.F.R. 
§§ 4.3, 4.7 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim for a 100 percent schedular 
rating for hysterical neurosis with depression and PTSD.  
Therefore, no further development is required to comply with 
the VCAA and the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  

The criteria for evaluating psychiatric disorders were 
amended, effective November 7, 1996, subsequent to the filing 
of the veteran's claim for an increased rating.  The veteran 
is entitled to the application of the version of the 
regulation that is more favorable to her from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  

The Board determined that the veteran meets the former 
criteria for a 100 percent rating.  Therefore, the amended 
criteria need not be considered.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

The former schedular criteria for rating psychiatric 
disabilities provide for a 70 percent evaluation where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132  (1996).

The Board notes that each of the three criteria for a 100 
percent rating under 38 C.F.R. § 4.132 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The global assessment of functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Factual Background

In a rating decision dated in November 1973, the RO granted 
entitlement to service connection for disability 
characterized as depressive neurosis with hysteric type 
conversion manifested in lower back pain.  The RO assigned a 
30 percent schedular rating.  By way of history, that rating 
was reduced to 10 percent effective March 1, 1975, and the 
service-connected diagnosis was thereafter amended to 
hysterical neurosis.  A review of the claims files also 
reveals that service connection for a back disability was 
denied in final RO and Board decisions and that the veteran 
is not service-connected for any additional disability.

In a rating decision dated in September 1992, the RO 
increased the rating assigned to hysterical neurosis to 30 
percent, effective August 21, 1992.  The veteran did not 
appeal that decision.  

The veteran appeared for a VA psychiatric examination in 
September 1994.  She complained of depression, poor sleep, a 
lack of energy, difficulty concentrating and frequent crying 
spells.  She indicated she was living alone, but had a fairly 
good support system of friends and relatives.  The examiner 
noted the veteran to be tired, depressed and tearful.  She 
was fully oriented and denied suicidal intent.  There was no 
evidence of delusions and her memory was intact.  The 
examiner described the veteran as "quite disabled," 
described the veteran's depression as "quite severe," and 
opined that in and of itself the depression was moderately-
to-severely disabling.  In a rating decision dated in 
September 1994, the RO increased the rating assigned to 
hysterical neurosis to 50 percent, effective September 22, 
1994.  

VA outpatient records dated from January to October 1996 are 
of record.  In April 1996 the veteran presented with symptoms 
of depression, flashbacks, nightmares, nervousness and 
anxiety.  She reported having contemplated suicide over a 
weekend.  A June 1996 note indicates that the veteran was 
depressed and had a tendency to isolate.  A July 1996 entry 
indicates that the veteran's depression appeared to be 
getting the best of her.  Records dated in August and 
September 1996 note the veteran's isolation.  

In October 1996, the veteran underwent a VA examination.  She 
described having been depressed and having experienced 
flashbacks and nightmares, particularly about a barracks fire 
that occurred during service.  She was living by herself at 
the time of the examination.  She reported that she cried on 
an almost daily basis, was not interested in having people 
visit, was irritable and isolated herself.  She also 
complained of disturbed sleep.  The examiner opined that the 
veteran's depression had worsened and that she was seriously 
depressed, to the point of being suicidal.  

A December 1996 VA record includes a psychiatry impression 
that the veteran was totally disabled from all kinds of work 
at that time and for at least the prior two years.  
Generalized anxiety disorder, recurrent major depression, 
dysthymia and PTSD were diagnosed and opined to be related to 
service.  

VA outpatient entries dated in January 1997 note that the 
veteran had a "terrible weekend of isolation," with 
complaints of increasing physical pain and increasing 
depression.  A March 1997 note indicates that the veteran 
lived alone due to problems relating to others.  One March 
note indicates that her depression was decreasing, but in 
April 1997 the veteran reported that her depression was so 
bad that it had caused her to miss church.  Another April 
1997 note indicates that the veteran's depression had 
improved with a recent change in medication.

In July 1997, the veteran testified at a personal hearing.  
She reported that she was a licensed practical nurse who had 
last worked in 1992 at a nursing home.  She identified having 
left that employment due to headaches and back and leg pain.  
Relevant to her psychiatric problems she indicated that she 
had few activities, even avoiding television due to the 
potential to see a fire or something to remind her of her in-
service traumatic experience.  She reported that she got out 
of the house, at least into the yard, several times per week.  
She indicated that she had suicidal thoughts once every month 
or every other month.  She also complained of depression and 
isolation.  She denied having many friends or going to 
activities such as the movies.  She indicated she would 
sometimes attend church.  She discussed having problems with 
crowds, feeling paranoid or trapped, and crying a lot.  

VA outpatient records dated in August 1997 document the 
veteran's complaint of increased frequency in her crying 
spells.  VA outpatient records dated later in 1997 and in 
1998 continue to document the veteran's treatment for 
complaints of depression, anxiety and a tendency to withdraw 
and isolate in lieu of coping.

In August 1998, the veteran appeared for a VA examination.  
She complained of a lack of energy; sleep difficulties to 
include nightmares and waking up fearful; and flashbacks 
brought on by viewing certain television shows.  She 
complained of being depressed because she used to be active 
and was now unable to do anything.  She described having few 
friends whom she rarely sees and reported that she basically 
isolated herself.  She was very jumpy, easily agitated by 
loud noises and reported crying spells without reason and 
suicidal ideation.  She also reported avoiding crowds due to 
feelings of being trapped and losing her temper easily.  She 
was sad during the examination and it was noted that her 
thought processes were slow.  There was evidence of moderate 
paranoia and some suicidal ideation.  She was noted to have 
problems with a primary support system.  The examiner 
described the veteran's symptoms as significant and concluded 
that her flexibility, reliability and efficiency in an 
industrial setting were severely to totally disabling.  

A March 1999 VA outpatient record indicates that the veteran 
continued to experience poor sleep due to nightmares.  She 
reported being easily irritated and frequently having crying 
spells.  It was opined that the veteran was totally disabled 
from all types of work due to major depression and Paget's 
disease.

In a statement dated in August 1999, a VA addiction therapist 
noted that the veteran had been treated since January 1996 
for flashbacks, nightmares, anxiety, panic attacks and many 
physical problems such that her lifestyle had been severely 
compromised.  The therapist indicated that such had caused 
isolation that had compounded the veteran's depression.  
Records dated in September 1999 note increased anxiety.

VA outpatient records dated in November 1999 note that the 
veteran had had three nights of disturbed sleep due to 
nightmares.  She also complained of an underlying anxiety.  
She reported that she struggled to leave her house at times 
and was becoming less able to take care of the house.  

In November 1999 the veteran appeared for a VA examination.  
She reported living alone and maintaining only loose contact 
with her family.  She requested the door be left open during 
the interview, explaining that she was uncomfortable in 
closed spaces.  She complained that she would rather be at 
home and indicated she has to force herself to get out of the 
house.  She described a typical day as perhaps not getting 
out of bed.  She indicated she avoids anything pertaining to 
a fire and had difficulty sleeping due to nightmares.  She 
also complained of difficulty concentrating and stated that 
her symptoms had worsened over the past three years.  
Examination revealed the veteran to evidence mild homicidal 
ideation and to affirm thoughts of suicide.  She reported 
that she had on one occasion become very angry, injuring her 
hand when she hit a wall.  Her attention was severely 
impaired and her judgment was poor.  The assigned GAF was 61.  
The examiner noted that although the veteran's social 
adaptations were impaired they did remain intact to the 
extent she was able to communicate with her family and was 
not reporting a lot of social conflict.  The examiner noted 
that the veterans' efficiency in an occupational setting was 
impaired due to acute anxiety and that her overall level of 
disability was between mild and moderate.  

In December 1999 the veteran reported that she was trying to 
work through her continued pain, panic attacks and erratic 
sleep.  Another December 1999 record reflects the veteran's 
report of forcing herself to go out into public and having to 
deal with continued pain, panic attacks and erratic sleep.

VA outpatient records reflect that the veteran's father died 
in early 2000.  In March 2000 it was noted that her anxiety 
and depression had been triggered by the death and she was 
having increased nightmares and was more isolated.  In 
April 2000 she admitted to isolating more and being angry 
over the death of a friend.  She was still not sleeping well.  
In June 2000 the veteran reported that she continued to 
isolate, was having trouble sleeping, was irritable and 
restless and had no energy.  She reported that she was losing 
her temper and that she was not attending her support groups 
and had missed church the week before.  The veteran was 
described as despondent.  Later in June she reported that she 
was not getting along with anybody.  She indicated that she 
had "told off" her mother and had been having crying 
spells.  In August 2000, she reported that she was easily 
provoked and intimidated by people.  She described feeling 
more depressed, fighting against anxiety and isolating 
herself.  In early September the veteran indicated she was at 
the point of giving up due to her physical problems.  

The veteran was hospitalized at a VA facility for several 
days in September 2000 for complaints of increased depression 
and thoughts of suicide; the psychiatric diagnoses were major 
depressive disorder and alcohol abuse.  The veteran was noted 
to have social isolation.  It was also noted that her father 
and a friend recently died.  She reported having flashbacks 
four to five times per month, and nightmares two to three 
nights per week, both due to the in-service fire.  She 
reported that she drinks when she is depressed.  She was calm 
when evaluated, but tearful at times.  Her mood was 
depressed.  She admitted to having suicidal thoughts prior to 
admission, but denied such during admission.  She was 
oriented and her memory, attention and concentration were 
intact.  During hospitalization the veteran was reported to 
improve, demonstrating a euthymic mood.  She reported that 
she planned to do some volunteer work in the community as a 
way of becoming more involved with people.  Outpatient 
records dated later in September note the veteran's continued 
depression.  In October 2000, she was noted to be "slightly 
depressed," anxious and worried.  She indicated that her 
physical symptoms were making her depression and other 
psychiatric symptoms worse.

VA outpatient records dated in 2001 note increased frequency 
in nightmares.  Records indicate the veteran had begun using 
alcohol again, stating that it would numb her, and that her 
depression was getting worse.

The veteran presented for a VA psychiatric examination in 
July 2001.  The examiner noted that as the veteran entered 
the office she arranged her chair so that her back would not 
be facing the door and pointed that fact out to the examiner.  
She complained of insomnia, sleeping only two or three hours 
per night.  She complained of almost daily nightmares and 
indicated that nightmares and flashbacks would increase in 
frequency when stimulated by talking about or otherwise being 
exposed to reminders of the fire in which she was involved.  
She reported an exaggerated startle response, hypervigilance, 
irritability and isolation.  She indicated that she stayed in 
her house, going out after most people go to sleep, and 
reported that someone did her shopping for her.  She also 
complained of memory problems and thoughts of suicide.  She 
also reported having panic attacks when in tight places or 
when she feels trapped.  The examiner noted that the veteran 
had been unemployed since the last VA examination and 
indicated that the veteran was unmarried, without children 
and without friends.  The examiner stated that the veteran 
isolated herself from society.  During the examination itself 
the veteran evidenced inaccuracies in identifying the date 
and her eye contact was poor.  Her affect was angry to sad.  
She reported hearing people at the door who were not there.  
She was described as a poor historian and the examiner noted 
that the veteran was unable to do mathematical calculations 
in her head or to accurately spell a word backwards.  The 
assigned GAF was 32.  The examiner concluded that the 
veteran's social adaptability and interactions with others 
were severely to totally impaired due to problems with 
depression, irritability and a desire to isolate.  The 
examiner also stated that the veteran's flexibility, 
adaptability and efficiency in an industrial setting were 
totally impaired and estimated that the overall level of 
disability was in the severe to total range.  That examiner 
also determined the veteran to be incompetent and VA has 
recognized the veteran as incompetent.  The diagnoses 
included PTSD and major depressive disorder.

The July 2001 RO rating action characterized the veteran's 
service-connected psychiatric disability as hysterical 
neurosis with depression and PTSD and assigned an increased 
rating of 70 percent, effective from November 18, 1996.

Analysis

The Board has reviewed the reports of PTSD symptomatology and 
medical observations relevant to the veteran's psychiatric 
disability and concludes that the overall picture is one 
where all of the veteran's contacts except the most intimate 
are so adversely affected as to result in her virtual 
isolation in the community, and that her psychiatric 
manifestations are of a severity to prevent her from adapting 
occupationally so as to maintain employment.  The Board 
emphasizes that the majority of the medical evidence of 
record reflects the assessment that the veteran's 
symptomatology attributed to her psychiatric disability is at 
least severe or serious.  The veteran has evidenced the 
tendency to isolate herself due to symptoms of depression, 
panic and anxiety.  She complains of symptoms such as 
experiencing nightmares and flashbacks several times per 
week, chronically having difficulty sleeping, having no 
interests, and manifesting anger and irritability that compel 
her to withdraw from social relationship, instead isolating 
herself.  These symptoms were acknowledged and considered by 
multiple medical professionals.  

The Board recognizes the November 1999 examiner's conclusion 
that only mild-to-moderate disability is shown.  However, 
that conclusion appears to be inconsistent with the 
examination findings themselves, which include note that the 
veteran had to force herself to get out of bed or out of the 
house, maintained only loose contact with her family, and had 
both suicidal and homicidal ideation, with anger outbursts.  
Notably, the remaining evidence, both outpatient records and 
examination reports, repeatedly notes the veteran's problems 
with nightmares, flashbacks, avoidance, irritability, and 
isolation, and VA examiners in 1994, 1998 and 2001 noted at 
least severe disability.  In fact, both the 1998 and 2001 VA 
examiners opined that the overall level of psychiatric 
disability was severe to total.  

In the Board's opinion, the above-cited evidence 
satisfactorily establishes that the social and occupational 
impairment from the veteran's psychiatric symptoms more 
nearly approximates the total impairment required for a 100 
percent rating than the level of impairment required for a 70 
percent rating.  Accordingly, a 100 percent rating is in 
order.  


ORDER

Entitlement to a 100 percent rating for hysterical neurosis 
with depression and PTSD is granted, subject to the legal 
criteria governing the payment of monetary awards.


REMAND

In light of the Board's foregoing decision granting a 100 
percent evaluation for the veteran's psychiatric disability, 
the RO must issue a rating decision implementing the Board's 
decision.  Insofar as the effective date assigned for the 100 
percent rating may impact the veteran's claim of entitlement 
to a TDIU prior to July 18, 2001, the Board will defer its 
decision on the TDIU issue.  

The Board also notes that in its November 2001 decision, the 
RO determined the veteran was incompetent for purposes of 
handling VA benefits.  Since that time the veteran has timely 
expressed disagreement with the competency determination.  
The RO has not yet issued a statement of the case in response 
to the veteran's notice of disagreement.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  See also 
VAOPGCPREC 16-92, published at 57 Fed. Reg. 49747 (1992).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must issue a statement of the 
case on the issue of competency.  The 
veteran should be advised of the 
requirements to perfect her appeal.

2.  The RO should take appropriate 
adjudicative action to implement the 
Board's grant of entitlement to a 
100 percent schedular rating for 
hysterical neurosis with depression and 
PTSD.  The RO should provide the veteran 
and her representative notice of the 
determination and of her right to appeal.  

3.  Thereafter, if the issue of 
entitlement to a TDIU prior to July 18, 
2001, has not been rendered moot by the 
decision implementing the grant of a 100 
percent schedular rating, and/or the 
veteran perfects an appeal with respect 
to the competency issue, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

No action is required on the part of the veteran or her 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

